PER CURTAM.
Charles E. Foxley, an attorney and counsellor at law of this court, was informed against, and, on September 26, 1922, convicted of the crime of embezzlement. On appeal to this court the judgment of conviction was affirmed. 61 Utah 404, 213 Pac. 1079.
Section 331, Comp. Laws Utah 1917, so far as material here, provides:
“An attorney and counsellor may be removed or suspended by tbe Supreme Court, and by tbe district courts, for any of tbe following causes, arising after bis admission to practice:
“1. His conviction of felony or misdemeanor, involving moral turpitude, in wbicb case tbe record of conviction is conclusive evidence.”
Section 332, Id. provides:
“In case of tbe conviction of an attorney or counsellor of a felony or misdemeanor, involving moral turpitude, the clerk of the court in wbicb such conviction is bad must, within thirty days thereafter, transmit to the Supreme Court a certified copy of tbe record of conviction.”
In pursuance of the foregoing section, the clerk of the district court of Box Elder county, wherein the conviction of said attorney was had, duly certified to this court a copy of the record of conviction and the proceedings had thereunder.
It is therefore ordered that said Charles E. Foxley be, and he hereby is, disbarred from practicing as an attorney and counsellor in the courts of this state, and that his name be , stricken from the roll of attorneys.